Case: 2:18-cv-01547-SDM-EPD Doc #: 62 Filed: 08/04/20 Page: 1 of 6 PAGEID #: 577




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

Brittney Quick,

         Plaintiff,                                   :       Case No. 2:18-cv-1547

         v.                                                Judge Sarah D. Morrison
                                                      :    Chief Magistrate Judge Elizabeth P. Deavers
Mayor Jeff Hall, et al.

         Defendants.

                                          OPINION AND ORDER

         Defendants have filed two Motions in Limine on which this Court has not yet ruled. (ECF

Nos. 43, 61.) Plaintiff Brittney Quick has filed Responses opposing these motions. 1 (ECF Nos.

50, 57.) These motions are now ripe for consideration.

I.       MOTION TO EXCLUDE REQUEST FOR PUNITIVE DAMAGES

         Defendants move to exclude any request for punitive damages against the City of Newark

or against Officers Carson Slee and Joseph Phillips (the “Officers”) in their official or personal

capacities. (ECF No. 43, at 1.) As discussed at the July 27, 2020, status conference, the City of

Newark is not a defendant in this action. The motion is thus DENIED AS MOOT as it pertains

to the City of Newark.

         With regard to the claims against the Officers, Defendants primarily cite to Ohio law as

to why a claim for punitive damages cannot survive. Ohio law only governs Ms. Quick’s claim

for intentional infliction of emotional distress (“IIED”). To receive punitive damages on her

IIED claim, Ms. Quick must prove by clear and convincing evidence that Defendants


         1
          One of Plaintiff’s Responses (ECF No. 57) was filed in response to an earlier motion in limine that this
Court struck for failure to comply with the Court’s pretrial order. (See ECF No. 58.) At the July 27, 2020, status
conference, Plaintiff indicated that she did not wish to file a new response when Defendants re-filed their compliant
motion. (See ECF No. 60.) The Court thus construes this earlier Response as a response to the re-filed motion.

                                                          1
Case: 2:18-cv-01547-SDM-EPD Doc #: 62 Filed: 08/04/20 Page: 2 of 6 PAGEID #: 578




“demonstrate[d] malice or aggravated or egregious fraud . . . .” Ohio Rev. Code Ann.

§ 2315.21(C)(1), (D)(4) (West 2020). Because Ms. Quick makes no allegation of fraud, to

receive punitive damages on her IIED claim, she must prove the existence of “malice.” That

means she must prove that Defendants acted out of “hatred, ill will or a spirit of revenge” or with

“a conscious disregard for the rights and safety of other persons [in a manner] that has a great

probability of causing substantial harm.” Calmes v. Goodyear Tire & Rubber Co., 575 N.E.2d

416, 419 (Ohio 1991) (internal quotation marks omitted). Ms. Quick’s evidence does not show

the intentional action or animosity that Ohio law requires. She may not seek punitive damages on

her IIED claim.

        However, as Ms. Quick points out, Ohio law does not govern her federal claims. Contrary

to Ohio law, proving punitive damages on a § 1983 claim does not require proof of malice.

Kolstad v. Am. Dental Ass’n, 527 U.S. 526, 536 (1999). Similarly, federal law does not require

the intentionality that Ohio law does. Rather, to recover punitive damages on a § 1983 claim, it is

sufficient to prove a “reckless or callous disregard for the plaintiff’s rights . . . .” Smith v. Wade,

461 U.S. 30, 51 (1983). Ms. Quick has put forth sufficient evidence to allow the jury to decide

her claim for punitive damages on her § 1983 claims against the Officers in their personal

capacities.

        That leaves the issue of punitive damages as they pertain to Ms. Quick’s claims against

the Officers in their official capacities. A lawsuit brought against a public official in his official

capacity is treated as a suit against the government entity rather than the official personally, since

the entity is the real party in interest. Kentucky v. Graham, 473 U.S. 159, 166 (1985). Thus, in

this case, the claims against the Officers in their official capacities are treated as a suit against the

City of Newark. But punitive damages are not recoverable against a municipality in a § 1983



                                                   2
Case: 2:18-cv-01547-SDM-EPD Doc #: 62 Filed: 08/04/20 Page: 3 of 6 PAGEID #: 579




claim. City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981). Ms. Quick thus may not

recover punitive damages on her § 1983 claims against the Officers in their official capacities.

        The Motion to Exclude punitive damages is GRANTED IN PART AND DENIED IN

PART.

II.     MOTION TO EXCLUDE ELIZABETH JOHNSON

        Defendants argue that Ms. Johnson should be excluded from testifying for three

reasons—1) she was not properly noticed as an expert witness, 2) she was misidentified in

discovery, and 3) she is not qualified to testify about medical diagnoses or causation. As to the

first, Ms. Quick does not intend to offer Ms. Johnson as an expert witness. (ECF No. 57, at 1.) A

treating medical provider may properly testify as a fact witness to observations learned through

treatment. See Merendo v. Ohio Gastroenterology Grp., Inc., No. 2:17-CV-817, 2019 WL

3254620, at *2 (S.D. Ohio July 19, 2019); cf. Fed R. Civ. P. 26(a), cmt. 2010 Amendments,

subdivision (a)(2)(C) (“A witness who is not required to provide a report under Rule 26(a)(2)(B)

may both testify as a fact witness and also provide expert testimony . . . . Frequent examples

include physicians or other health care professionals . . . .”). Ms. Quick thus was not required to

notice Ms. Johnson as an expert witness, and Ms. Johnson may testify to facts within her

personal knowledge.

        As to the second, Defendants overstate this purported misidentification while failing to

identify any prejudice. It is true that in her early disclosures Ms. Quick misidentified Ms.

Johnson as a “physician,” erroneously referred to her as a psychiatrist, and mistakenly referred to

her as “Dr. Elizabeth Johnson.” (See, e.g., ECF Nos. 61-1, 61-2, 61-3; Brittney Quick Dep.

176:4–6, ECF No. 18-3.) This is consistent with Ms. Quick’s mistaken belief that Ms. Johnson

was a psychiatrist rather than a nurse practitioner. (Quick Dep. 172:6–13.)



                                                 3
Case: 2:18-cv-01547-SDM-EPD Doc #: 62 Filed: 08/04/20 Page: 4 of 6 PAGEID #: 580




       Regardless of her job title, Defendants have had Ms. Johnson’s address and phone

number since receiving Ms. Quick’s interrogatory responses. (ECF No. 61-1, at 7.) Defendants

do not allege that this contact information was incorrect or that they were unable to contact Ms.

Johnson. Moreover, although Defendants imply that they had no idea that Ms. Johnson was a

nurse practitioner, this is clearly untrue. During Ms. Quick’s deposition, Defendants’ counsel

asked Ms. Quick about a nurse practitioner identified in her medical records. (Quick Dep. 172:6–

8.) And it is Defendants’ counsel, not Ms. Quick, who first identifies this nurse practitioner as

“Elizabeth Johnson.” (Id. 175:7–9.) It is apparent that since discovery was first exchanged

Defendants knew Ms. Johnson’s contact information, and at least as of July 8, 2019, Defendants

knew exactly what Ms. Johnson’s job was. They cannot now claim surprise or an inability to vet

her qualifications. Defendants had plenty of time and opportunity to depose her or to seek

additional discovery regarding her qualifications. They cannot now move to exclude her

testimony simply because they opted not to do so.

       Finally, Defendants denigrate Ms. Johnson’s qualifications and claim that “nurses” are

not qualified to testify to medical diagnoses or causation. In making such a statement,

Defendants rely on law from states outside of Ohio, and they group all nurses together,

regardless of training. For example, Defendants cite to Ohio Revised Code § 4723.151(A) as

prohibiting nurses from the practice of medicine. (ECF No. 61, at 5.) But § 4723.151(B)

specifically excludes nurse practitioners from the scope of this section. Ohio Rev. Code Ann.

§ 4723.151(B) (West 2020).

       Ohio law allows nurse practitioners to prescribe medications in particular circumstances.

See Ohio Admin. Code 4723-9-10 (2020). Nurse practitioners can also make medical diagnoses

if they work “in collaboration with” a physician. See Ohio Rev. Code Ann. § 4723.43(C) (West



                                                 4
Case: 2:18-cv-01547-SDM-EPD Doc #: 62 Filed: 08/04/20 Page: 5 of 6 PAGEID #: 581




2020); cf. Disciplinary Counsel v. Hilburn, 984 N.E.2d 940, 946–47 (Ohio 2012) (per curiam)

(allowing nurse practitioner’s disability diagnosis to be used as mitigating evidence in attorney

disciplinary proceedings because of the nurse practitioner’s association with a physician in the

same medical practice).

       Defendants maintain that Ms. Johnson’s testimony as to diagnosis and causation is

properly characterized as expert testimony rather than lay testimony. (ECF No. 61, at 6.) That is

not necessarily true. If Ms. Johnson treated Ms. Quick and drew conclusions from her

observations of Ms. Quick and her review of Ms. Quick’s medical records, this may qualify as

lay opinion testimony. See Merendo, 2019 WL 3254620, at *2. Defendants focus on the fact of

Ms. Johnson’s medical training, but what matters is the character of the testimony, not the

character of the witness. United States v. White, 492 F.3d 380, 403 (6th Cir. 2007). A witness

with expert training can still testify to her personal knowledge of the facts at issue. See id. She

can even testify to her conclusions so long as those conclusions are the result of everyday

reasoning rather than specialized experience. See United States v. Williamson, 483 F. App’x 139,

143 (6th Cir. 2012). For example, a lay person who sees a person grabbing at his throat and

struggling to breathe could conclude that that person is choking and in need of medical

assistance just as easily as a doctor can. That the conclusion relates to a medical matter does not

remove it from the realm of lay opinion.

       Assuming Ms. Quick lays the proper foundation and that the evidence is otherwise

admissible, there is no reason that Elizabeth Johnson cannot provide lay testimony regarding her

interactions with Ms. Quick, such as what Ms. Johnson observed, what she reviewed in Ms.

Quick’s medical records, what Ms. Quick told her 2, and what Ms. Johnson concluded from these



       2
           See Fed. R. Evid. 803(4).

                                                  5
Case: 2:18-cv-01547-SDM-EPD Doc #: 62 Filed: 08/04/20 Page: 6 of 6 PAGEID #: 582




observations, so long as those conclusions do not rely on specialized knowledge. Should Ms.

Johnson go beyond these confines and stray into expert territory, Defendants are free to renew

their objection at trial. The Motion to Exclude Elizabeth Johnson is DENIED.

III.   CONCLUSION

       Defendants’ Motion to Exclude punitive damages (ECF No. 43) is GRANTED IN

PART AND DENIED IN PART. Defendants’ Motion to Exclude the testimony of Elizabeth

Johnson (ECF No. 61) is DENIED.

        IT IS SO ORDERED.



                                                    /s/ Sarah D. Morrison
                                                    SARAH D. MORRISON
                                                    UNITED STATES DISTRICT JUDGE




                                                6
